DETAILED ACTION
An amendment was received and entered on 3/1/2021. 
 	Claims 16-21 remain pending.
Claim 20 stands withdrawn.
Claims 16-19 and 21 are under consideration.
After further consideration, the obviousness type double patenting rejection over of U.S. Patent No. 10143758 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, and 21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9181321 in Durie et al ((Am J Pathol 2004, 164:1481–149). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘321 patent claims:
1. A method of producing cystic fibrosis transmembrane conductance regulator (CFTR) protein in a lung of a mammal, the method comprising: administering to the lung of the mammal by aerosolization a composition comprising an mRNA-loaded nanoparticle, wherein the mRNA is an in vitro transcribed mRNA and has a coding sequence at least 80% identical to SEQ ID NO: 3, wherein the mRNA encodes a human CFTR protein comprising the amino acid sequence of SEQ ID NO: 1.

4. The method of claim 1, wherein the mRNA comprises a 5' untranslated region (UTR) and/or a 340 UTR. 
 
5. The method of claim 4, wherein the 5' -UTR comprises SEQ ID NO: 4 and/or the 3' -UTR comprises SEQ ID NO: 5. 

6. The method of claim 4, wherein the mRNA further comprises a poly-A tail.

SEQ ID NO: 3 from the ‘123 patent is an open reading frame encoding CFTR and ending in a stop codon.  SEQ ID NO: 5 from the ‘123 application is identical to instant SEQ ID NO: 3. Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to have attached SEQ ID NO: 5 to the open reading frame of SEQ ID NO: 3 and to arrive at the mRNA of instant claim 16. It would have been similarly obvious to have added a poly A tail to the mRNA resulting from the combination of SEQ ID NOS: 3 and 5 from the ‘321 patent. 
	While the ‘321 patent claimed a method of producing CFTR in the lung of a mammal, the claims did not specify that the mammal was deficient in CFTR. 
	Durie taught a mouse model for cystic fibrosis which expressed lung abnormalities associated with cystic fibrosis (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the method of the ‘321 patent on the CF model of Durie.  prima facie obvious.

Claims 16, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9713626 by themselves, or alternatively in combination with Durie et al (Am J Pathol 2004, 164:1481–149). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘626 patent claims:
1. A pharmaceutical composition comprising an mRNA-loaded nanoparticle, wherein the mRNA is an in vitro transcribed mRNA and has a coding sequence at least 80% identical to SEQ ID NO: 3, and wherein the mRNA encodes a human cystic fibrosis transmembrane conductance regulator (CFTR) protein comprising the amino acid sequence of SEQ ID NO:1.

4. The pharmaceutical composition of claim 1, wherein the mRNA comprises a 5' untranslated region (UTR) and/or a 3' UTR. 
 5. The pharmaceutical composition of claim 4, wherein the 5'-UTR comprises SEQ ID NO: 4 and/or the 3'-UTR comprises SEQ ID NO: 5. 
 6. The pharmaceutical composition of claim 4, wherein the mRNA further comprises a poly-A tail.

SEQ ID NO: 3 from the ‘626 patent is an open reading frame encoding CFTR and ending in a stop codon.  SEQ ID NO: 5 from the ‘626 application is identical to instant SEQ ID NO: 3. Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to have attached SEQ ID NO: 5 to the open reading frame of SEQ ID NO: 3 and to arrive at the mRNA of instant claim 16. It would have been similarly obvious to have added a poly A tail to the mRNA resulting from the combination of SEQ ID NOS: 3 and 5 from the ‘626 patent.
Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound. The ‘626 patent disclosed methods of treating a subject deficient in a protein e.g. at the paragraph bridging columns 2 and 3. Accordingly the invention as a whole was prima facie obvious. 
Moreover, Durie taught a mouse model for cystic fibrosis which lacked CFTR and expressed lung abnormalities associated with cystic fibrosis (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have administered the composition of the ‘626 patent to the CF model of Durie. One would have been motivated to do so in order to assess the effects of wild type CFTR expression in the model, particularly in view of the fact that Durie taught that the model should be useful for testing CF therapies (see first sentence of last paragraph on page 1493).  Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 

Regarding the ‘626 patent, Applicant argues that the non-claim portion of the earlier patent ordinarily does not qualify as prior art against the patentee. This is unpersuasive in view of the decision of the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound. Therefore the instant claims were obvious over the ‘626 claims alone.  Moreover, the instant claims were also obvious over the ‘626 claims taken with Durie for the reasons set forth in the rejection. Aplicant’s arguments against the use of the Durie reference are the same as those applied to the rejection over the ‘321 patent and are unpersuasive for the same reasons.

Conclusion
	No claim is allowed. Claims 18 and 19 are objected to because they depend from a rejected claim but would be allowable if rewritten in independent form incorporating all of the limitations of the claim from which they depend.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635